Exhibit 10.06
 
CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 
THIRD AMENDMENT TO THE AGREEMENT FOR THE SUPPLY OF SUGARCANE JUICE AND OTHER
UTILITIES
 
That each other are:
 
I- AMYRIS BRASIL LTDA , a limited liability company, based in the city of
Campinas, State of São Paulo, at Rua James Clerk Maxwell, no. 315-Techno Park,
ZIP CODE: 13069-380, duly entered in the National Register of Legal Entities of
the Ministry of Finance - CNPJ/MF under no. 09,379,224/0001-20, herein
represented in accordance with its Bylaws, hereinafter designated simply
"AMYRIS"; and, on the other hand,
 



II- TONON BIOENERGIA S.A.. , a joint-stock company, based in the city of Jaú,
State of São Paulo, on Jau-Araraquara Highway, km 129, s/n, Fazenda Santa
Cândida-Glebe, Industrial City of Bocaina, duly entered in the National Register
of Legal Entities of the Ministry of Finance - CNPJ/MF under no.
07,914,230/0003-77 and State Registration nº 217.066.758.118, hereby presented
in terms of their bylaws, by itself and/or its subsidiaries, succeeded by
embedding PARAISO BIOENERGY S.A., a company based in Paraiso, municipality of
Brotas, State of São Paulo, CEP: 17380-000, previously entered in the National
Register of Legal Entities of the Ministry of Finance - CNPJ/MF under no.
46,363,016/0001-60, hereinafter referred to as simply "TONON".
 
AMYRIS and TONON are jointly referred to as "Parties" and individually "Party".
 
WHEREAS the Parties signed on March 18, 2011, the Agreement for the Supply of
Sugarcane and Other Utilities (hereinafter referred to as the "Agreement"), the
purpose of which was to regulate conditions for the provision, by TONON to
AMYRIS, of products and utilities necessary for the implementation of the AMYRIS
Biofuels, such as, (i) sugarcane juice (the "Juice") corresponding to the
processing of certain quantity of sugarcane per year, (ii) water and (iii) water
vapor, in the quantities and characteristics agreed upon between the Parties to
the Agreement, effective until March 18, 2026;
 
WHEREAS the Parties signed on May 3, 2013, the First Amendment to the Agreement
(hereinafter referred to as the "First Amendment"), by which the Parties agreed
to certain terms with respect to the supply of syrup from sugarcane or other
compounds with high sugar content (the "Syrup");
 
WHEREAS the Parties signed on November 7, 2013, the Second Amendment to the
Agreement (hereinafter referred to as the "Second Amendment"), which, as a
result of TONON BIOENERGIA S.A.  becoming successor-in-interest to PARAISO
BIOENERGY S.A., AMYRIS agreed to transfer all rights and obligations concerning
the Agreement,
 
 
Terceiro Aditamento ao Contrato de Fornecimento de Caldo Cana-de-açúcar e Outras
Utilidades entre Amyris e Tonon        Página 1 de 4
 
 

--------------------------------------------------------------------------------

 
as well as those from the First Amendment to TONON BIOENERGIA S.A.,
now designated herein as TONON; and WHEREAS the Parties are mutually interested
inagreeing to new specifications and characteristics regarding the Syrup
established in the Agreement and the First Amendment, as defined below.
 
NOW THEREFORE BE IT RESOLVED, that the Parties mutually agree to enter into this
Third Amendment to the Agreement (hereinafter referred to as "Third Amendment"),
pursuant to the terms and conditions set forth below.
 
FIRST CLAUSE
OBJECT OF THE AGREEMENT
 
1.1 By this Third Amendment, after negotiations and mutual agreement, the
Parties decide to adjust, expressly, the new specifications and characteristics
of the Syrup, as the technical conditions expressly laid down in Annex XI
hereto, being that these specifications for the Syrup provided for in Annex XI
of this instrument will replace, in full, for all purposes and effects of law,
Annex VI of the First Amendment. Therefore, from the signature of this
instrument, TONON undertakes to provide Syrup to AMYRIS in new specifications in
strict adherence to the rules and procedures laid down in Annex XI of this Third
Amendment.
 
1.2 For the purposes of clause 1.1 above, Annex XI of thisThird Amendment, once
executed by the Parties, will be an integral part of the Agreement, First
Amendment, Second Amendment and this Third Amendment for all purposes and
effects of law.
 
1.2.1 Is adjusted so that any discrepancy between the stipulations in
theAgreement, the First Amendment, the Second Amendment, the Third Amendment
thereto and the documents specified in this clause, shall be resolved by mutual
understanding of the Parties.
 
1.3 According to the provisions in clauses above in this Third Amendment, TONON
undertakes to guarantee, only and exclusively, the specification of the BRIX
(i.e., greater than or equal to 60%) of Syrup, after testing the evaporation
system performance by AMYRIS with subsequent acceptance by TONON. 
 
1.3.1 in accordance with clause 1.3 of this Third Amendment, only in the event
of non-compliance with the specifications of the BRIX, the Parties ratify the
obligations and the incidence of the financial penalties provided for in clause
5.3 of the Agreement and under clause 3.1 of the First Amendment. In this sense,
the Parties mutually agree that there shall not be any other financial penalty
to be applied in the event of non-compliance to
 
Terceiro Aditamento ao Contrato de Fornecimento de Caldo Cana-de-açúcar e Outras
Utilidades entre Amyris e Tonon         Página 2 de 4
 
 

--------------------------------------------------------------------------------

 
the other specifications of the Syrup.  The Parties agree, in conjunction
herewith, to adjust all the specifications provided for in Annex XI to this
Third Amendment.
 
1.4 Notwithstanding anything to the contrary herein, by signing this Third
Amendment, the Parties assume full knowledge and total agreement on all the
terms arranged in such clauses and documents
part of this Third Amendment, and the Parties may not claim  lack of knowledge
about any such changes caused by this Amendment.
 
SECOND CLAUSE
RATIFICATION
 
2.1 The Parties ratify this Act, in all its terms, the remaining terms and
conditions laid down in the Agreement, the First Amendment and the Second
Amendment have not been changed expressly by this Third Amendment.
 
2.2 The Parties agree that the terms of this Third Amendment supersede the terms
and conditions in any other agreement between the Parties between the date of
signing of the Agreement and the date of signing of this Third Amendment.
 
2.3 The terms of the Agreement as well as this Third Amendment, can only be
changed by the mutual agreement, in writing, for an extended term between the
Parties.
 
It being mutually understood and agreed, the Parties signed the present
instrument in 02 (two) routes of equal content and form, to the same effect,
along with 2 (two) witnesses legally able to also sign.
 
Campinas, 27 January 2015.
 
 
/s/Eduardo Loosli Sileira                                   /s/Giani Ming Valent
AMYRIS BRASIL LTDA.
 
 
/s/ Marco Antonio C.
Toledo                                                      /s/ Vitor Antonio
Picin
TONON BIOENERGIA S.A.
 
Witnesses:
 

1) /s/ Antonio Carlos Wiesser 2) /s/ Mayrara Muniz de Freitas Name: Antonio
Carlos Wiesser Name: Mayrara Muniz de Freitas RG: RG:

 
 
 
Terceiro Aditamento ao Contrato de Fornecimento de Caldo Cana-de-açúcar e Outras
Utilidades entre Amyris e Tonon              Página 3 de 4
 
 

--------------------------------------------------------------------------------

 
ANNEX XI – SPECIFICATIONS OF SYRUP AND WATER
 
 
1. Identification

Product:*
Molecular Formula: *
CAS RN:*
 
2. Description

Cane syrup is a product extracted from the sugarcane, used in the production of
sugar and ethanol. It is marketed in the form of sweet brown solution rich in
sucrose as carbon source in fermentation processes.
 
3. Specifications

 
PR
Parameters
Methodologies
Specification
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*

     
4. Storage

Store in a clean place, avoid sun exposure and moisture.
 
5. ' Observations

The receive parameter
(I) Essential: the record in a report of analysis; every receipt.
(R) References: reference values.
 
 
 
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 
 
Terceiro Aditamento ao Contrato de Fornecimento de Caldo Cana-de-açúcar e Outras
Utilidades entre Amyris e Tonon               Página 4 de 4

--------------------------------------------------------------------------------